DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.

Claim Objections:
Not all claim objections have been corrected.  See the claim objections below.

35 USC 101:
Applicant argues that the addition of “at least one geographical location” causes the claim language to be statutory.
Examiner disagrees.
The “at least one geographical location” language is not sufficient to cause the claim language to be statutory because this language does not elevate the core invention to a statutory level.

35 USC 103:
Applicant argues that Laurin and Abhyanker do not disclose having different geographical locations associated with one or more economic proposals that users may vote and comment on in a collaborative system.
Examiner disagrees.
Abhyanker discloses each of the at least one geographical locations being a physical location (Figs. 14, 15, 16; paragraphs 128, 171; paragraph 165 “enable the users 102 of the geo-spatial environment 100 to view the poll results …”);
each of the at least one geographical locations being associated with the one or more economic proposals (Figs. 14, 15, 16; paragraphs 128, 171; paragraph 165 “enable the users 102 of the geo-spatial environment 100 to view the poll results …”).
It would have been obvious to one of ordinary skill in the at the time of filing to implement the geographical location specifics of Abhyanker into the invention of Laurin in order to better and more accurately tabulate the voting that occurs in Abhyanker (Fig. 11; paragraph 158 “allows members to vote on an idea …”).


Claim Objections
Claim 7 – 10 are objected to because of the following informalities:

Claim 7 recites the limitation "the at least one geographical locations" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the at least one geographical location”;
Claim 7 recites the limitation "the at least one geographical locations" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the at least one geographical location”;
Claim 7 recites the limitation "the at least one geographical locations" in line 34.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the at least one geographical location”;
Claim 7 recites the limitation "the at least one geographical locations" in line 47.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the at least one geographical location”;

Claim 7 recites the limitation "the one or more economic proposals" in lines 15 - 16.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more economic propositions”;
Claim 7 recites the limitation "one or more economic proposals" in lines 15 - 26.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more economic propositions”;
Claim 7 recites the limitation "each economic proposal" in lines 49 - 50.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more economic propositions”;

Claim 7 recites the limitation "each user account" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the at least one user account”;

Claim 7 recites the limitation "a plurality of statistics" in line 38.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plurality of statistics”;

Claim 7 recites the limitation "a user" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the user” or “the each user”;
Claim 7 recites the limitation "each user" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the user” or “the each user”;
Claim 7 recites the limitation "users" in line 49.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the plurality of users”.

Claim 10 recites the limitation "one or more geolocation icons " in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more geolocation icons”; or “a second one or more geolocation icons”

Claim 10 recites the limitation "one or more economic propositions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more economic propositions”.

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Filing Date
Consistent with the Filing Receipt mailed April 16, 2019, this application is being afforded a filing date of March 4, 2019.
Submissions in this application began on October 24, 2018, with an electronic filing that did not contain a specification. Subsequent filings were made on October 29, 2018; November 28, 2018; and December 29, 2018. However, these documents were informal in nature and did not constitute a “specification” as required by 35 USC 112 and 37 CFR 1.71. The documents also did not include a claim, which is a requirement for a filing date. See MPEP 506(I)(A) and 601.01(e).
As explained in MPEP 601.01 (e):
For nonprovisional applications filed prior to December 18, 2013 or design applications, the applicable version of 35 U.S.C. 111(a)(2) requires that an application for patent include, inter alia, "a specification as prescribed by section 112," and the applicable version of 35 U.S.C. 111(a)(4) provides that the "filing date of an application shall be the date on which the specification and any required drawing are received in the Patent and Trademark Office." 35 U.S.C. 112(a) provides, in part, that "[t]he specification shall contain a written description of the invention," and 35 U.S.C. 112(b), provides that "[t]he specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention." Also, the Court of Appeals for the Federal Circuit stated in Litton Systems, Inc. v. Whirlpool Corp.:
Both statute, 35 U.S.C. 111[(a)], and federal regulations, 37 CFR 1.51[(b)], make clear the requirement that an application for a patent must include. . . a specification and claims. ... The omission of any one of these component parts makes a patent application incomplete and thus not entitled to a filing date.
728 F.2d 1423, 1437, 221 USPQ 97, 105 (Fed. Cir. 1984)(citing Gearon v. United States, 121 F. Supp 652, 654, 101 USPQ 460, 461 (Ct. Cl. 1954), cert. denied, 348 U.S. 942, 104 USPQ 409 (1955))(emphasis in the original).
Therefore, in an application filed under 35 U.S.C. 111(a) prior to December 18, 2013 and in a design application, a claim is a statutory requirement for according a filing date to the application. 35 U.S.C. 171 makes 35 U.S.C. 112 applicable to design applications. 35 U.S.C. 162 specifically requires the specification in a plant patent application to contain a claim, but a claim is not required for receiving a filing date for plant patent applications filed on or after December 18, 2013. In addition, 35 U.S.C. 111(b)(2) provides that "[a] claim, as required by subsections (b) through (e) of section 112, shall not be required in a provisional application." Thus, only design applications and nonprovisional applications filed prior to December 18, 2013 that are filed without at least one claim are incomplete and not entitled to a filing date.
If a nonprovisional application filed prior to December 18, 2013 or a design application does not contain at least one claim, a "Notice of Incomplete Application” will be mailed to the applicant(s) indicating that no filing date has been granted and setting a period for submitting a claim. The filing date will be the date of receipt of at least one claim. See In re Mattson, 208 USPQ 168 (Comm’r Pat. 1980). In applications filed before September 16, 2012, an oath or declaration in compliance with pre-AIA  37 CFR 1.63 and pre-AIA  37 CFR 1.64 referring to the claim being submitted is also required.
After the filing of the informal papers, a submission was made on March 4, 2019 that included (1) a specification in accordance with 35 USC 112, (2) a set of claims, and (3) a set of drawings. These papers were not marked up in the manner prescribed by 37 CFR 1.121 for making amendments, but are sufficient to establish a filing date. Accordingly, the submission on March 4, 2019, is being treated as the current specification, drawings, and claims for this application. Any subsequent amendments to this application should be made in accordance with 37 CFR 1.121.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Although each claim nominally falls within at least one of the four eligible categories, the claims are directed to an abstract idea (which is a judicial exception to the four categories) without significantly more. The analysis below is made in accordance with the USPTO’s published guidance, including the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter, “the 2019 PEG”). For more information on the 2019 PEG, see here:
	https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.
First, with respect to prong one of step 2A of the analysis under the 2019 PEG, each of independent claim 7 is directed to the abstract idea of gathering user opinions, analyzing the opinions, and organizing communication between people. This idea is recited in each of the steps of claim 7 amounts to a process that, under its broadest reasonable interpretation, covers organizing commercial interactions or interactions between people. For example, except for the generic recitations of “a network”, “one or more personal computing devices”, “one or more servers”, “a database”, “a software application”, various “components,” and the like, the claim is analogous to an organization soliciting opinions from citizens by paper mail, gathering and analyzing the opinions manually, and facilitating the exchange of postal addresses for the citizens to discuss their opinions. Accordingly, the claims may be said to fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Therefore, claim 7 recites an abstract idea.
Next, with respect to prong two of step 2A, this abstract idea is not integrated into a practical application in claim 7.  In particular, besides the abstract idea itself, each claim recites only generic computer functionality at a high level of generality such that it amounts to no more than mere instructions to apply the abstract idea using generic computer components (e.g., a “an internet controlled network,” “processing unit,” “server,” “database,” various “components,” etc.). Simply invoking general-purpose computers or computer components as a tool to perform abstract idea, or claiming the improved speed or efficiency inherent with applying the abstract idea on a computer, is not enough to transform the claims into a patent- eligible application, and does not provide an inventive concept. Moreover, to the extent that the claims imply features such as gathering and transmitting data over a network, or outputting, storing, or displaying data, these features amount to insignificant extra-solution activity or mere instructions to apply the idea, which is not indicative of integration into a practical application. See MPEP 2106.05(f) and MPEP 2106.05(g).

In light of the above, the claimed invention clearly does not pertain to an improvement in the functioning of the computer itself or to any other technology or technical field. Rather than presenting a technological solution to a technological problem, each claim represents merely an abstract idea that is implemented using computers as tools. Notably, not only do the claims themselves fail to reflect any technological improvement, the specification provides no technical explanation as to how to implement the invention. Therefore, the claims clearly cannot be said to represent a technological improvement. Accordingly, these additional elements do not integrate the abstract idea into a practical application. Because the claims recite an abstract idea but do not integrate the abstract idea into a practical application, each claim is directed to an abstract idea.

Next, with respect to 2B, claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “an internet controlled network,” “processing unit,” “server,” “database,” various “components,” etc., amount to no more than mere instructions to apply the exception using generic computer components or on the Internet. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, as discussed above, to the extent that the claims recite aspects such as gathering and transmitting data over a network, these features amount to insignificant extra-solution activity, which cannot amount to significantly more to the abstract idea.

For the reasons given above, claim 7 is directed to an abstract idea without significantly more, and therefore the claims are not patent eligible under 35 USC 101.

Dependent claims 8 – 10 are rejected under the same rationale as given above. Each of these claims include further details of the abstract idea, making it more specific, but no less abstract. Any additionally recited limitations which are not directed to the abstract idea itself do not include limitations which amount to a practical application of, or significantly more than, the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Laurin (U.S. Pat. Pub. No. 2011/0093539) in view of in view of Abhyanker (U.S. Pat. Pub. No. 2014/0200963)

1.1	Regarding claim 7, Laurin discloses an economic development and collaboration system comprising:
a.	a network (Fig. 1; paragraphs 77, 86; paragraph 94 “computer network”);
b.	one or more personal computing devices (Fig. 1, item 104; paragraph 94 “terminal”);
wherein the one or more personal computing devices are connected to the network (Fig. 1; paragraph 94);
c.	one or more servers (Fig. 1, item 102 (server); paragraph 94);
wherein the one or more servers are connected to the network (Fig. 1; paragraph 94);
d.	a database (paragraphs 17, 99);
wherein the database is stored on the one or more servers (Fig. 2B; paragraphs 99, 100);
wherein the database stores a plurality of attributes relating to one or more economic propositions (Fig. 2B; paragraphs 99, 100);
e.	at least one geographical location (paragraph 197 “which geographic areas of the world idea submissions are being submitted from”; paragraphs 128, 171; paragraph 165 “enable the users 102 of the geo-spatial environment 100 to view the poll results …”);
	each of the at least one geographical locations being a physical location (paragraphs 197, 128, 171, 165);
	each of the at least one geographical locations being associated with the one or more economic proposals (paragraphs 197, 128, 171, 165);
f.	a software application (paragraph 239 “computer program logic …”);
wherein the software application is downloadable on the one or more personal computing devices (Fig. 1);
wherein the software application is connected to the network and synced to the database (Fig. 1, 2B; paragraphs 99, 100);
wherein the software application provides at least one user account for each user of a plurality of users (Fig. 1; paragraph 19 “user community …”; paragraphs 77, 79; paragraph 94);
wherein each user account comprises disclosed personal data of a user (Fig. 1; paragraphs 19, 77; paragraph 79 “submitter …”; paragraph 99);
wherein the software application updates the database in real-time (Fig. 49; paragraph 197 “timeline graphic …”);
wherein one or more economic proposals are submitted through the software application for viewing by the plurality of users (paragraphs 76, 101);
wherein the software application further comprises:
an analyzing component (Figs. 23, 24; paragraph 167);
the analyzing component providing a plurality of statistics about the one or more economic propositions (Figs. 23, 24; paragraph 167);
the one or more geolocation icons being associated with each of the at least one geographical locations (paragraphs 197, 128, 171, 165);
the analyzing component providing a plurality of statistics about the plurality of users (Figs. 23, 24; paragraph 167 “analyzes the costs associated with the idea …”; );
a communication component (paragraphs 5, 8 “comments …”);
the communication component allowing each user of the plurality of users to communicate with one or more other users (paragraphs 5, 8 “comments …”);
the communication component provides one or more comment threads (paragraph 5 “comments are received, stored, and web-published so that members can view them …”);
the communication component being associated with each of the at least one geographical locations (paragraphs 197, 128, 171, 165); and
a voting component (Fig. 30; paragraphs 100, 101, 158);
the voting component allows users to cast a vote for each economic proposal (Fig. 30; paragraph 100 “voting on an idea …”; paragraph 101; paragraph 158 “allows members to vote on an idea …”).

However, Laurin does not explicitly teach a mapping component;
the mapping component providing an interactive map;
the mapping component generating one or more geolocation icons on the interactive map.
Abhyanker discloses a mapping component (Abstract; paragraphs 24, 27, 30);
the mapping component providing an interactive map (Abstract; paragraphs 24, 27, 30);
the mapping component generating one or more geolocation icons (paragraph 428 “marker”) on the interactive map (Abstract; paragraphs 24, 27, 30).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the mapping features of Abhyanker into Laurin in order to better and more accurately tabulate the voting that occurs in Abhyanker (Fig. 11; paragraph 158 “allows members to vote on an idea …”).

In addition, Laurin does not explicitly disclose each of the at least one geographical locations being a physical location;
each of the at least one geographical locations being associated with the one or more economic proposals.
Abhyanker discloses each of the at least one geographical locations being a physical location (Figs. 14, 15, 16; paragraphs 128, 171; paragraph 165 “enable the users 102 of the geo-spatial environment 100 to view the poll results …”);
each of the at least one geographical locations being associated with the one or more economic proposals (Figs. 14, 15, 16; paragraphs 128, 171; paragraph 165 “enable the users 102 of the geo-spatial environment 100 to view the poll results …”).
It would have been obvious to one of ordinary skill in the at the time of filing to implement the geographical location specifics of Abhyanker into the invention of Laurin in order to better and more accurately tabulate the voting that occurs in Abhyanker (Fig. 11; paragraph 158 “allows members to vote on an idea …”).

1.2	Per claim 8, Laurin discloses the economic development and collaboration system as described in claim 1 wherein the one or more personal computing devices comprise a portable workstation or mobile device (Figs. 25, 26, 27; paragraph 8 “collaboration for the idea …”; paragraph 10; paragraphs 80, 87, 98; paragraph 76 “The organization may be a for-profit business or company …”; paragraph 101).

1.3	Regarding claim 9, Laurin teaches the economic development and collaboration system as described in claim 1 wherein the one or more economic propositions comprise either a new business or a modification to an existing business (Figs. 25, 26, 27; paragraph 8 “collaboration for the idea …”; paragraph 10; paragraphs 80, 87, 98; paragraph 76 “The organization may be a for-profit business or company …”; paragraph 101).

1.4	Per claim 10, Laurin teaches the economic development and collaboration system as described in claim 1 wherein the interactive map may display one or more geolocation icons representing one or more economic propositions (Figs. 25, 26, 27; paragraph 8 “collaboration for the idea …”; paragraph 10; paragraphs 80, 87, 98; paragraph 76 “The organization may be a for-profit business or company …”; paragraph 101).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/